Title: To John Adams from William Lee, 24 April 1783
From: Lee, William
To: Adams, John


Sir
Bruxelles 24 Apl. 1783.

Above ten Daies after its date I was honor’d with your favor of the 10th. instant, & am indeed apprehensive with you, that America has lost the favorable moment for establishg a desirable commercial connection with Great Britain; but this is not the only, nor the greatest, mischief that has flow’d upon us from the same Source.

you will by this time be able to judge of the dispositions of the new British Ministry & of the new Negociator, therefore it is needless for me to say any thing with respect to them, especially as you are so well acquainted with their Character; I will only observe, that self important Men, are generally pleased when they are allowed to think, that other Men have as high an opinion of their Abilities & Importance as they have themselves.
It appears unnecessary now to trouble Mr. Dana with any Observations on the subject of a Treaty with the Emperor, as I am told that his Majesty has already named a Minister to go to Congress & I beleive that some conversation has been already, or soon will be, held with you Gentlemen at Paris on the Subject, & as I conjecture that it will be communicated to the Cte. de V. you may easily immagine into what Channel he will endeavor to turn the business.
You cannot have a higher opinion of Mr. Saml. Adams than I have, for he was long before I left London my constant Toast as the American Aristides; but as to Dr. Franklin, I am convinced, that with all his Art &c, he wou’d soon sink into total oblivion like his friend Silas Deane, if the expenditure of the Public Money was taken out of his hands, & his adversaries were to cease talking of him, unless they mean to bring him to a Public Tryal for his enormous misdeeds. I know him too well, to suppose for a moment, that he wou’d pay a single Livre of his own money, to any little insignificant French Novellist for ranking him with the Gods.—
I propose to embark for Virginia in three weeks from this time, but in order to make my passage convenient I have been obliged to purchase a Ship will you therefore be so good as to inform me whether an American Passport will be necessary or useful, & if it is, can I request the favor of you to send me a Blank one.
I cou’d wish to know whether American Vessels will now be admitted into the Havannah, or any other of the Spanish Ports in the West Indias.
Shou’d the definitive Treaty of Peace; between G. Britain & Am—be sign’d, before I go, you will greatly oblige me by a communication of the Event, if there is no political reason that forbids your doing so.
With the highest Respect & Consideration I have the Honor / to be—Sir / Your most Obliged & Obedt.— / Hb̃le Servt.—
W: Lee

